DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9 November 2020 has been entered. Claims 1-6, 8, 9, and 11-30 remain pending in the application. Claims 17-20 are withdrawn. Applicant’s amendments have overcome each and every claim objection and 112(b) rejection previously set forth in the office action mailed 7 August 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conduit [having] a proximal portion received within said top brim” (claim 22) while “an open upper end [is] positioned below said skirt brim” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 1-6, 8, 9, 11-16, and 21-30 are objected to because of the following informalities: the brim is referred to as the “atrial skirt top brim”, “skirt brim”, and “top brim”. A single structure should be referred to by a single term. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 8, 15, 24, 27, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al. (US 2009/0276040).
Regarding claim 1, Rowe discloses an atrial sealing skirt configured for receiving a valve and for endovascular introduction and implantation at a deployment site and configured and sized to replace a native heart valve (abstract), said atrial sealing skirt being configured to substantially conform to an atrial floor adjacent the atrial sealing skirt deployment site and comprising: an atrial skirt body (fig. 1, element 16) which is generally cylindrical, and which defines a valve receptacle; an atrial skirt top brim 12 extending circumferentially around an upper edge of said atrial skirt body, and wherein said atrial sealing skirt is compressible when constrained and expands when released from constraints (see fig. 8A-8D); at least one conduit (fig. 9, element 166; see paragraph 0055) having an open upper end positioned below said skirt brim wherein said conduit extends distally below said skirt brim; at least one extension member (stent frame corresponding to element 12) for supporting said skirt brim, said extension member having a base end adjacent said skirt body upper edge which extends outwardly substantially to an outer edge of said skirt brim; at least one body support (stent frame corresponding to element 16) for supporting said skirt body; and a membrane (fig. 2A, element 64) covering said at least one extension member and said at least one body support for forming the skirt brim and body.
Regarding claim 2, Rowe discloses a valve (fig. 2B, elements 62) within said valve receptacle.
Regarding claim 3, said at least one extension member (fig. 1, stent frame corresponding to element 12) is non-linear. Examiner notes that brim flares outward.
Regarding claim 4, said at least one extension member is a plurality of said extension members. Examiner notes that the brim comprises multiple wires.
Regarding claim 5, said at least one body support (fig. 1, stent frame corresponding to element 16) is a plurality of extension members forming a lattice-like structure.
Regarding claim 8, said membrane is formed of a synthetic material (paragraph 0038).
Regarding claim 15, said atrial skirt top brim (fig. 1, element 12) is generally concave prior to conformance with the atrial floor. Examiner notes that the brim flares outward so the exterior surface is concave and the interior surface is convex.
Regarding claim 24, said conduit (fig. 9, element 166) is supported by the skirt body ((fig. 1, element 16). Merriam-Webster defines “support” as “to hold up or serve as a foundation or prop for.” The conduit is held up by threads attached to the leaflets which are, in turn, supported by the skirt body.
Regarding claim 27, said conduit (fig. 9, element 166) comprises a solid sidewall.
Regarding claim 29, said membrane is formed of a biologic material (paragraph 0038).

Allowable Subject Matter
Claims 6, 9, 11-14, 16, 21-23, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771